Plaintiff in error, hereinafter called defendant, was convicted in the county court of McCurtain county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days.
The evidence of the state was that the officers had a search warrant, and on searching the premises of defendant found four gallons of whisky in the garage operated by defendant. The defendant denied that this was his whisky or that he knew it was in the garage. *Page 28 
Defendant contends, first, that this evidence is insufficient to support the verdict of the jury, but the same is without merit.
Defendant next contends that the court erred in receiving the evidence secured under the search warrant, for the reason that the return of the warrant failed to show any service upon the defendant.
Where the defendant raises the question of the sufficiency of the affidavit, or the warrant, or the service thereof, the burden is upon him. Since the defendant made no showing to the contrary, the presumption of law is that the officer did his duty and served the writ.
The other errors complained of by the defendant are equally without merit.
For the reasons stated, the cause is affirmed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent, not participating.